DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 17 July, 2019 is acknowledged and has been entered. New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, “landing string” is recited twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the subsea test tree” in lines 8 and 9. There is no antecedent basis for this limitation in the claim.
Claims 14-16 are rejected under this section because the claims all depend, directly or indirectly, from claim 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0051879 A1 (Azancot) in view of International Publication Number WO 2007/103707 A2 (Mason et al.).
	As concerns claim 1, Azancot discloses a method for constructing and completing a well comprising: coupling a conventional BOP stack to a subsea wellhead via a conventional riser; drilling and casing a wellbore through the conventional BOP stack and conventional riser; removing the conventional BOP stack from the subsea wellhead (0016-0018, discussed in the background when describing the step of drilling the well); coupling a mudline closure device 27 to the subsea wellhead; coupling a high pressure riser 19 to the mudline closure device; coupling a surface BOP stack 15 to the high pressure riser; and completing the well through the surface BOP stack, but lacks to disclose wherein completing the well is performed using a landing string landing string coupled to a tubing hanger and a tubing, and without a subsea test tree; nevertheless Mason et al. discloses a method for constructing and completing a well using a surface blowout preventer and a subsea shutoff connected to high pressure riser and a landing string, without a subsea test tree (see at least figure 3), and additionally discloses that the method provides time efficient drilling and completion, without the necessity of running and retrieval of a conventional BOP (see at least 2:23+). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to complete the well with the landing string and tubing hanger to obtain the predictable result of maximizing the time required for deploying and retrieving a BOP and accessories, in view of the disclosure of Mason et al.
As concerns claims 2-6, the combination lacks to disclose the specific ranges for the pressure ratings for the BOP and riser components, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claim 7, Azancot discloses a method for completing a well comprising: removing a conventional BOP stack from a subsea wellhead after construction of a wellbore below the subsea wellhead (see the background, 0016-0018); coupling a mudline closure device 27 to the subsea wellhead; coupling a high pressure riser 19 to the mudline closure device; coupling a surface BOP stack 15 to the high pressure riser; and completing the well through the surface BOP stack, but lacks to disclose wherein completing the well is performed using a landing string coupled to a tubing hanger and a tubing, and without a subsea test tree; nevertheless Mason et al. discloses a method for constructing and completing a well using a surface blowout preventer and a subsea shutoff connected to high pressure riser and a landing string, without a subsea test tree (see at least figure 3), and additionally discloses that the method provides time efficient drilling and completion, without the necessity of running and retrieval of a conventional BOP (see at least 2:23+). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to complete the well with the landing string and tubing hanger to obtain the predictable result of maximizing the time required for deploying and retrieving a BOP and accessories, in view of the disclosure of Mason et al.
As concerns claims 8-12, the combination lacks to disclose the specific ranges for the pressure ratings for the BOP and riser components, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 13, Azancot discloses a method for workover or intervention operations with a well comprising: coupling a mudline closure device 27 to a subsea tree 10; coupling a high pressure riser 19 to the mudline closure device; coupling a surface BOP stack 15 to the high pressure riser; and performing the workover or intervention operations through the surface BOP stack, but lacks to disclose  wherein the workover or intervention operations are performed using a landing string coupled to a tubing hanger and a tubing, and without dual redundant valves in the subsea test tree.  Mason et al. discloses a method for workover or intervention operations with a well wherein the workover or intervention operations are performed using a landing string 321 coupled to a tubing hanger 325 and a tubing (at 318), and without dual redundant valves in the subsea test tree (because the well is completed through the surface BOP at 308 without a subsea test tree). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to complete the well with the landing string and tubing hanger to obtain the predictable result of maximizing the time required for deploying and retrieving a BOP and accessories, in view of the disclosure of Mason et al.
As concerns claims 14-16, the combination lacks to disclose the specific ranges for the pressure ratings for the BOP and riser components, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679